Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00814-CR

                                  Jacob Randall SONGER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the County Court at Law, Kendall County, Texas
                                Trial Court No. 13-272-CR
                         Honorable Bill R. Palmer, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 25, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice